Appeal by the defendant from an order of the County Court, Nassau County (Cotter, J.), dated April 17, 2001, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the court’s level three sex offender designation was supported by clear and convincing evidence (see People v Cureton, 299 AD2d 532 [2002]; People v Boone, 308 AD2d 437 [2003]).
*468The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Prudenti, EJ., Florio, Cozier and Lifson, JJ., concur.